Cite as: 574 U. S. ____ (2015)          1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
 KALAMAZOO COUNTY ROAD COMMISSION, ET AL., 

    PETITIONERS v. ROBERT DELEON, ET UX. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

             No. 13–1516   Decided January 12, 2015


  The petition for a writ of certiorari is denied.

  JUSTICE ALITO, dissenting from denial of certiorari.
  Certiorari is appropriate when “a United States court of
appeals . . . has so far departed from the accepted and
usual course of judicial proceedings . . . as to call for an
exercise of this Court’s supervisory power.” Supreme
Court Rule 10(a). The decision of the Sixth Circuit in this
case—holding that respondent suffered an adverse em-
ployment action when his employer transferred him to a
position for which he had applied—qualifies for review
under that standard. Indeed, the holding of the court
below is so clearly wrong that summary reversal is war-
ranted. The strangeness of the Court of Appeals’ holding
may lead this Court to believe that the holding is unlikely
to figure in future cases, but the decision, if left undis-
turbed, will stand as a binding precedent within the Sixth
Circuit. I would grant review and correct the Sixth Cir-
cuit’s obvious error.
  An old maxim warns: Be careful what you wish for; you
might receive it. In the Sixth Circuit, however, employees
need not be careful what they ask for because, if their
request is granted and they encounter buyer’s regret, they
can sue.
  After working at the Kalamazoo County Road Commis-
sion (Commission) for 25 years, respondent Robert Deleon
applied for a position as an equipment and facilities super-
intendent. The job posting specified that the position
2       KALAMAZOO COUNTY ROAD COMM’N v. DELEON

                         ALITO, J., dissenting

required work “primarily in office conditions and in a
garage where there is exposure to loud noises and diesel
fumes.” Record 465. Respondent discussed the position
with his supervisors and decided to interview for the job.
When the Commission selected another candidate, re-
spondent evinced displeasure and questioned a supervisor
about the reasons why he was not selected.
   A few weeks later, the candidate who was initially
selected told supervisors that he was no longer interested
in the job, and the supervisors then transferred respond-
ent to the position.
   Respondent worked in the new position from August
2009 until May 2010, when he had a conflict with his
supervisor. Shortly thereafter, he took a medical leave
and never returned to work.
   Respondent filed this lawsuit and alleged, as relevant
here, that the Commission had discriminated against him
on account of his race, national origin, and age, in viola-
tion of the Equal Protection Clause, Title VII of the Civil
Rights Act of 1964, and the Age Discrimination in Em-
ployment Act of 1967.1 The District Court, however,
granted the Commission’s motion for summary judgment
because respondent could not show that he had suffered
an adverse employment action. Respondent’s transfer was
a lateral move that resulted in no diminution of salary,
benefits, prestige, or responsibility, and he had applied for
the position with full knowledge of what it entailed, in-
cluding exposure to diesel fumes. Furthermore, the Dis-
trict Court explained that “[t]he record contains no evi-
dence that [respondent] ever declined, or attempted to
decline, the transfer . . . [or] ever protested or complained
about [it].” No. 1:11–cv–539 (WD Mich., Sept. 18, 2012),
pp. 15–16. The Sixth Circuit reversed, holding that a
——————
  1 His wife, Mae Deleon, sued for lack of consortium and is also a re-

spondent here.
                    Cite as: 574 U. S. ____ (2015)                   3

                         ALITO, J., dissenting

“plaintiff ’s initial request” for a transfer does not “pre-
clud[e] him from a finding that he suffered a materially
adverse employment action” when he later receives that
transfer. 739 F. 3d 914, 921 (2014).
  Judge Sutton dissented. The dissent noted that re-
spondent applied for the transfer with full knowledge of
what it involved, including the presence of diesel fumes in
the workplace, ibid., and that respondent persisted in
seeking the job after he initially did not receive it, id., at
922. The dissent rejected the majority’s suggestion that
the transfer was “ ‘ involuntary’ ” because respondent ad-
mitted that no one told him that he had to take the trans-
fer and neither did he tell anyone that he did not want it.
Ibid. Because respondent gave the Commission “no rea-
son to believe that he did not want the transfer and every
reason to believe that he did,” the dissent concluded that
the Commission did not subject respondent to an adverse
employment action. Ibid.
  The dissent’s commonsense conclusion was correct.
Under all of the antidiscrimination provisions upon which
respondent relies, he was required to show that he suf-
fered an adverse employment action. That concept means,
at a minimum, “an injury or harm” that “a reasonable
employee would have found . . . materially adverse,” see
Burlington N. & S. F. R. Co. v. White, 548 U. S. 53, 67–68
(2006), and respondent did not meet that standard here.2
  Respondent gave every indication that he wanted the
position to which he was transferred. He applied for it.
He spoke to his supervisors about it, and even when they
told him that some of his preferences would not be met—
he would not receive an assistant, and he would continue
——————
  2 Burlington concerned the standard under Title VII’s antiretaliation

provision, 42 U. S. C. §2000e–3, and that standard is broader than the
ordinary discrimination standard, 548 U. S., at 64–65. But since
respondent cannot satisfy the antiretaliation standard, it follows a
fortiori that he cannot satisfy the discrimination standard as well.
4      KALAMAZOO COUNTY ROAD COMM’N v. DELEON

                     ALITO, J., dissenting

to be part of the on-call duty rotation—he continued to
pursue his application. He interviewed for the position.
And then, when he initially did not receive the transfer he
sought, he followed up with his supervisors to ask why
they had not chosen him. It is of course conceivable that
respondent had changed his mind and no longer wanted
the job, but if by the time of his transfer that was so, he
gave no objective indication of that fact. Respondent’s
supervisors did not violate federal law by granting him
the transfer that he sought and that they had no reason to
believe he did not want.
  Despite the fact that respondent willingly applied for
and never objected to the transfer, the Sixth Circuit held
that receiving it was an adverse employment action. The
court gave three reasons for this surprising conclusion.
  The court first relied on the fact that respondent “ap-
plied for the position with the intention of commanding a
substantial raise and under the impression that employ-
ment benefits would inure to the benefit of his career.”
739 F. 3d, at 920; see also id., at 916. But if respondent
was unwilling to accept the position without a raise, no
one knew it. In fact, when asked why he did not withdraw
his application when he learned that he would not receive
a higher salary, respondent replied that he “figured [he]
could make some changes over there.” Record 521. In
other words, respondent voluntarily applied for the job
knowing full well what it did—and did not—involve.
  Second, the court stressed that respondent “was exposed
to toxic and hazardous diesel fumes on a daily basis,” and
the court deemed this to be a “sufficient indication that
the work environment was objectively intolerable” and
therefore “materially adverse to a reasonable person.” 739
F. 3d, at 919–920. But again, respondent applied for the
position even though he knew that the job required work-
ing “ ‘in [a] garage where there is exposure to loud noises
and diesel fumes.’ ” Id., at 916. By applying for the posi-
                 Cite as: 574 U. S. ____ (2015)           5

                     ALITO, J., dissenting

tion, respondent gave every indication that he was willing
to work in those conditions, and respondent’s supervisors
should not be faulted for taking him at his word. It is
important to keep in mind that respondent does not claim
that he suffered an adverse employment action based on
the denial of a request to be transferred back out of the
garage, and there is no evidence that he made such a
request. And although the Sixth Circuit characterized the
fumes in the garage as “toxic,” respondent is not asserting
a claim under a provision governing workplace safety.
   Third, the court below said that respondent’s transfer
was “involuntary” because once he was transferred he had
to take the position. Id., at 916, n. 1. That fact does not
make the transfer adverse. Respondent applied for the
job, and he maintained his interest months into the hiring
process, when another candidate received the initial offer.
It is telling that respondent “never withdrew his request”
to be transferred “and did not complain at the time he
received the transfer.” Id., at 920.
   The decision of the court below is unprecedented and
clearly contrary to the statutes on which respondent’s
claims are based. I would grant the petition for certiorari
and summarily reverse.